DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/7/22. Claim 1 has been amended. Claims 2 - 4 have been cancelled. Claims 5 – 15 are withdrawn due to a restriction requirement. Claim 1 is now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 1/7/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 has been amended from reciting that the chemically regenerated polyester is present in amount of larger or equal to 5 wt% and an amount of mechanically regenerated polyester of 10-100 wt% to now claiming that the 10-100wt% excludes 25-75 wt%. Claim 2, which is now cancelled, claimed 10-90 wt% mechanically regenerated polyester and 10-90 wt% chemically regenerated polyester, based on total weight of the polyester composition. Claim 2 is now incorporated into claim 1 but recites that the mechanically regenerated polyester excludes 1-50 wt% from the 10-90 wt%, and the chemically regenerated polyester excludes 50-99 wt% from the 10-90 wt% range. Applicant further remarks (see Remarks on pages 14 and 16) that the exclusion has been added to overcome the ranges used in the prior art of record.
All above amendments to exclude parts of the ranges are not supported in the specification in any shape or form. The specification is very clear in reciting amounts that agree with the original claims but does not recite any of the exclusions from within each range and there are no examples, tables or graphs that hint to such exclusions Specifically, there is nothing in the specification to indicate that the amount of mechanically and chemically regenerated polyester ranges in the film include only 10-25% and 76-100% but cannot include 25-75%; there is nothing in the specification to indicate that the amount of mechanically regenerated polyester in the composition includes 51-90% but not 10-50% and the amount of chemically regenerated polyester includes 10-49% but not 50-90%. See paragraphs [0010], [0011], [0024] and [0048] of the Published Application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites that the weight of the chemically regenerated polyester ranges from 10 to 90 wt% but excludes 50 to 99 wt%. If the range only goes to 90 wt%, it is unclear how one would also exclude from the claimed 90 to the claimed 99%.
Claim 1 recites that the weight of the mechanically regenerated polyester ranges from 10 to 90 wt% but excludes from 1 to 50 wt%. If the range starts at 10 wt%, it is unclear how one would also exclude from the claimed 1 wt% to the claimed 10%.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the weight of the chemically regenerated polyester is larger than or equal to 5 wt% based on total composition, and the claim also recites that the amount of the chemically regenerated polyester ranges from 10-90% based on the composition, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KOJI (JP 2011-256328, using machine translation) in view of KIM et al (WO 2007/083969).
KOJI discloses (see entire document) a method to make a multilayered structure [wherein multilayered reads on the claimed film] or a film ([0023]) [as claimed] by chemically recycling PET and mechanically recycling PET and blending both to form a composition, and to form a layer or multilayered structure from the composition (abstract, claims 1 and 6, [0001]) [as claimed]. 
The ratio of chemically recycled polyester to mechanically recycled polyester is 99:1 to 50:50 (claims 1 and 3, [0007], [0008], [0009]) [fully encompassing the claimed 5 wt% or more].
A layer comprising the blended product of chemically recycled polyester and mechanically recycled polyester is present in amounts of 1-50 wt% (claim 2) [wherein the rejection applies to the overlapping range of the claimed 10-100 w%] and can comprise an amount of 25 wt% or more (claims 3 and 6, [0008], [0009], [0034]) [meeting the claimed range of up to 100%]. A preferred parentage for the blend is 40% ([0016]) [meeting the claimed range of 10-100%].
Example 4 discloses a ratio of 50:15:35 of virgin PET to mechanically recycled PET to chemically recycled PET ([0038]), example 5 discloses a ratio of 50:25:25 ([0039]), example 6 discloses 25:25:50 ([0040]), example 7 discloses 50:15:35 ([0041]) [all examples meeting all claimed ranges]. 
The ratio of chemically recycled polyester to mechanically recycled polyester is 99:1 to 50:50 (claims 1 and 3) [wherein the rejection applies to the overlapping ratio of 10-90% for each recycled material]. The preferred ratio is 50:50 ([0016]) [meeting the claimed ranges of 10-90%]. Examples 4 and 7 disclose a ratio of 15:35 of mechanically recycled PET to chemically recycled PET ([0038], [0041]) and examples 5 discloses a ratio of 25:25 ([0039], [0040]) [all examples meeting the claimed ranges]. Example 6 discloses 75% of mechanically and chemically regenerated polyesters [meeting the claimed 10-100% and touching the exclusion of 25-75 wt%].
For any part of the ranges not covered by KOJI, a prima facie case of obviousness exists for all the claimed ranges since KOJI also discloses that the amount of the mechanically recycled polyester resin is changed based on the supply amount of the chemically recycled polyester resin according to the recovered amount of the polyester (claim 9, [0009], [0010]); that one can adjust the blend ratio as appropriate ([0024]); and discloses that recycled articles made of only mechanically recycled polyester or only chemically recycled polyesters have their unique advantages and disadvantages, and that the object of the invention is to produce a polyester article having a mixture of both. For instance, the environmental load of chemical recycling is reduced by adding mechanically recycled polyester and the combination of both increases the appearance characteristics of the resulting layers ([0002]-[0006], [0010], [0011]). KOJI also discloses that using life cycle analysis (LCA), which evaluates the environmental load by totaling the energy consumption of CO2 emitted in the process for the extraction of raw materials to manufacturing, consumption and disposal of a product, one can determine how much to use of mechanically recycled polyester, chemically recycles polyester and virgin polyester ([0011]). Accordingly, one of ordinary skill in the art would be motivated to vary the amount of each ingredient through routine experimentation.
KOJI discloses that the chemical recycling comprises the steps of depolymerizing the polyester to obtain raw material mixture and repolymerizing the raw material to obtain chemically regenerated polyester ([0012]) [as claimed]. 

KOJI discloses that additives can be added, such as dyes and pigments to achieve the desired color or clarity ([0017]), but fails to teach an antistatic adhesive comprising an alkaline/alkaline earth metal complex as an additive. However:
KIM discloses (see entire document) that one can add an antistatic adhesive to make a polyester protection film, wherein the antistatic adhesive is made with an alkali metal and a compound having an ether or ester group, said compound being a monomer, oligomer or polymer (abstract; paragraphs [12], [23]–[25]) [as claimed], wherein the antistatic adhesive causes the surface resistivity and tribo-voltage to decrease to consequently realize excellent performance as a protection film ([69]).
It would have been obvious to one of ordinary skill in the art to have added an antistatic adhesive to the KOJI’s film as taught by KIM when KOJI depolymerizes the polyester, since KOJI discloses that additives can be added and KIM discloses that an antistatic adhesive is an additive that is advantageously added to monomers, oligomers or polymers  if one wants the surface resistivity and tribo-voltage to decrease to consequently realize excellent performance to the film, and have thus arrived at the present claim.

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 

Applicant submits that claim 1 has been amended to exclude parts of the ranges to overcome the ranges of the applied reference of KOJI.
In reply, it is noted that Applicant cannot arbitrarily choose portions within the claimed ranges to exclude, unless such exclusions are clearly recited in the specification, either explicitly disclosed or exemplified as such.
The specification only recites the ranges that were previously claimed. For example, the specification recites 10-100% of combined mechanically and chemically regenerated polyesters while the amended claim 1 now recites to exclude 25–75% from that range, resulting in percentage ranges of 10-24% and 76-100% being claimed, but not found in the specification.

Applicant submits that the antistatic adhesive is added into the raw material mixture before repolymerization and no additional antistatic adhesive is necessary to be added when the polyester film is manufactured; that KOJI does not disclose the addition of the antistatic adhesive and that KIM discloses antistatic protection but not from recycled PET and not to add it into the raw material mixture before repolymerization.
Applicant’s argument has been considered but is not persuasive:
KOJI discloses depolymerizing and repolymerizing polyesters to make a film and discloses that additives can be added. KIM discloses that an antistatic adhesive is an additive that is advantageously added if one wants the surface resistivity and tribo-voltage to decrease to consequently realize excellent performance to the film, thus giving motivation to one of ordinary skill in the art to add KIM’s antistatic adhesive to KOJI’s process.
KIM discloses that the antistatic adhesive is made with an alkali metal and a compound having an ester group, wherein said ester group can be a monomer, oligomer or polymer (see [0025]), thus covering any part of the polyester chemical recycling taught by KOJI, be it depolymerized down to monomers or oligomers or still as a polymer, for the same results of a film with antistatic properties.

Applicant submits that neither KOJI nor KIM disclose an amount of mechanically and chemically regenerated polyester ranging from 10 to 100 % but excluding 25 – 75%, so that the present application allows for 75-100% recycled material but KOJI only discloses 25-75%.
Applicant’s argument is not conniving:
First, Applicant cannot claim the exclusion, as discussed above. 
Be it as it may, KOJI’s 25-75% are disclosed in examples. But a reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). KOJI discloses that the blended amount of mechanically and chemically regenerated polyesters ranges from 25 wt% or more (see claims 3 and 6, [0008], [0009], [0034]), which means it can go up to 100%, encompassing the claimed 75-100%.
More importantly, the present claim can only claim 10 – 100 wt%, which is covered by KOJI who gives examples, such as 25%, 40%, 50% and 75%.
Note also that even if arguendo one could exclude the 25-75% from the 10-100% range, which one cannot, KOJI discloses 25% and 75%, thus touching the claimed ranges. It has been held that a range of “more than 5%” would overlap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990); and where the claimed range and prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Moreover, a prima facie case of obviousness exists for the claimed ranges since KOJI also discloses that the amount of the mechanically recycled polyester resin is changed based on the supply amount of the chemically recycled polyester resin according to the recovered amount of the polyester (claim 9, [0009], [0010]); that one can adjust the blend ratio as appropriate ([0024]); and discloses that recycled articles made of only mechanically recycled polyester or of only chemically recycled polyesters have their unique advantages and disadvantages, and that the object of the invention is to produce a polyester article having a mixture of both. For instance, the environmental load of chemical recycling is reduced by adding mechanically recycled polyester and the combination of both increases the appearance characteristics of the resulting layers ([0002]-[0006], [0010], [0011]). KOJI also discloses that using life cycle analysis (LCA), which evaluates the environmental load by totaling the energy consumption of CO2 emitted in the process for the extraction of raw materials to manufacturing, consumption and disposal of a product, one can determine how much to use of mechanically recycled polyester, chemically recycles polyester and virgin polyester ([0011]). Accordingly, one of ordinary skill in the art would have known to vary the amount of each ingredient through routine experimentation.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765